Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 1 of 13 PageID: 712




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                                      :
   JOSE ORTIZ, individually and on behalf of          :     Civil Action No. 19-19003 (SRC)
   all others similarly situated,                     :
                                                      :                  OPINION
                                        Plaintiff,    :
                                                      :
                         v.                           :
                                                      :
   GOYA FOODS, INC., et al.,                          :
                                                      :
                                     Defendants.      :
                                                      :


 CHESLER, District Judge

        This matter comes before the Court on the motion by Defendants Goya Foods, Inc.

 (“Goya”) and A.N.E. Services, Inc. (“A.N.E.”) (collectively, “Defendants”) to dismiss the First

 Amended Complaint (“Amended Complaint”) pursuant to Federal Rule of Civil Procedure

 12(b)(6). Plaintiffs Jose Ortiz, Saul Hernandez, and Pedro Urena (“Plaintiffs”) have opposed the

 motion. The Court has considered the parties’ submissions. For the reasons that follow, the

 motion to dismiss will be denied.



        I.      BACKGROUND

        This is an action to recover allegedly unpaid wages. The Court summarized the facts

 giving rise to this lawsuit in its Opinion of April 3, 2020. In the accompanying Order, the Court

 dismissed the Complaint for failure to state a claim under New Jersey’s Wage and Hour Law but

 also gave leave to amend, to add two parties as Plaintiffs and to permit Plaintiffs to assert a claim




                                                     1
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 2 of 13 PageID: 713




 under the Pennsylvania Wage Payment and Collection Law. As it writes this Opinion only for

 the parties, the Court refers them to the April 3, 2020 Opinion for general background. Here, the

 Court will focus on the allegations and claims of the Amended Complaint.

         According to the Amended Complaint, Plaintiffs are residents of Pennsylvania who

 maintain sales routes in that state to sell and distribute Defendants’ Goya Foods products to

 retailers and other buyers. Each Plaintiff performs this work for Goya and receives compensation

 according to some substantially similar version of a contract known as the “Broker Agreement.”

 The Broker Agreement, according to the Amended Complaint, sets the non-negotiable terms of

 the working relationship between the parties. The Broker Agreement provides that Plaintiffs are

 independent contractors and expressly disclaims any employer-employee relationship. (Milstrey

 Decl., Ex. A, B an C at ¶ 4(a)).

         Plaintiffs allege that, in spite of the Broker Agreement’s characterization, Plaintiffs and

 other similarly situated salespeople in fact function as employees of Goya. According to the

 Amended Complaint, Defendants retain and exercise pervasive control over the work performed

 by Plaintiffs. It alleges:

                 The sales representatives are assigned routes to be followed each day.
                 Sales representatives are required to attend periodic meetings in at [sic]
                 Corporate Office in Jersey City and Pedricktown, New Jersey for which
                 they are not paid. Sales representatives are required to wear Goya-labeled
                 apparel. Sales representatives are required to work shifts that are pre-
                 determined by Defendants and are required to work on holidays. Sales
                 representatives were provided two weeks off vacation, paid by
                 Defendants. Defendants unilaterally altered sales representatives[’] routes.
                 Defendants unilaterally set the compensation to be paid to the sales
                 representatives.

 (Am. Compl., ¶ 39.) Additionally, the Amended Complaint alleges that Defendants determine

 the prices the sales representatives may charge for products, exercise sole authority over the




                                                   2
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 3 of 13 PageID: 714




 customers that may be maintained and require their sales representatives to sell Goya’s products

 exclusively. (Am. Compl., ¶¶ 45-59.) According to Plaintiffs, their work as sales representatives

 is an integral part of Goya’s business.

         Plaintiffs claim they have been harmed by Defendants’ failure to pay them the wages

 they are owed under their agreement. The Broker Agreement bases compensation on a

 commission structure. While the Broker Agreement makes no reference to “wages” to be paid

 for the sales work, Plaintiffs aver that their “earned commissions” in reality constitute “wages

 [which are] direct compensation earned and paid on account of the sales representatives’ work.”

 (Id., ¶ 32.) Plaintiffs allege that a portion of these earned commissions or wages (to borrow the

 term from the Amended Complaint) is unlawfully withheld. The Amended Complaint sets forth

 as follows:

                Defendants make deductions from the wages of Plaintiffs and the
                proposed class that are illegal under Pennsylvania law. These include
                deductions for Workers’ Compensation insurance, bad/uncollected
                invoices and a reserve account.

 (Id., ¶ 33.)

         Based on the foregoing, the Amended Complaint claims that Defendants have violated

 the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seq., and pleads a

 single count for recovery of unpaid wages, asserted by the Plaintiffs individually and on behalf

 of a putative class of similarly situated sales representatives.




                                                    3
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 4 of 13 PageID: 715




         II.     DISCUSSION

         A.      Legal Standard

         To withstand a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

 for failure to state a claim upon which relief may be granted, the complaint must contain

 “sufficient factual allegations, accepted as true, to ‘state a claim for relief that is plausible on its

 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic v. Twombly, 550 U.S.

 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. (citing Twombly, 550 U.S. at 556). On a Rule 12(b)(6) motion, the Court must

 accept as true the well-pleaded facts of a complaint and any reasonable inference that may be

 drawn from those facts but need not credit conclusory statements couched as factual allegations.

 Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.”). The issue before the Court on a Rule 12(b)(6)

 motion to dismiss “is not whether plaintiff will ultimately prevail but whether the claimant is

 entitled to offer evidence in support of the claims.” In re Burlington Coat Factory Sec. Litig., 114

 F.3d 1410, 1420 (3d Cir. 1997) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

         A district court ruling on a motion to dismiss generally “may not consider matters

 extraneous to the pleadings.” Id. at 1426. However, the court may properly consider documents

 that form the basis of a claim and documents that are “integral to or explicitly relied upon in the

 complaint.” Id. (citations omitted).




                                                     4
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 5 of 13 PageID: 716




        B.         Pennsylvania Wage Payment and Collection Law

        The sole claim for relief in the Amended Complaint arises under the Pennsylvania Wage

 Payment and Collection Law (“PWPCL”), which was enacted “to provide employees a means of

 enforcing payment of wages and compensation withheld by an employer.” Moser v.

 Papadopoulos, 2011 WL 2441304, at *3 (E.D.Pa. June 16, 2011) (quoting Shaer v. Orthopaedic

 Surgeons of Cent. Pa., Ltd., 938 A.2d 457, 464 (Pa. Super. Ct. 2007)). Plaintiffs rely on the

 PWPCL provision requiring employers to pay their employees all wages earned on regular

 paydays. See 43 P.S. § 260.3(a). The provision, in relevant part, states as follows:

                   Wages other than fringe benefits and wage supplements. Every employer
                   shall pay all wages, other than fringe benefits and wage supplements, due
                   to his employes [sic] on regular paydays designated in advance by the
                   employer. Overtime wages may be considered as wages earned and
                   payable in the next succeeding pay period. All wages, other than fringe
                   benefits and wage supplements, earned in any pay period shall be due and
                   payable within the number of days after the expiration of said pay period
                   as provided in a written contract of employment or, if not so specified,
                   within the standard time lapse customary in the trade or within 15 days
                   from the end of such pay period.

 Id. “Wages” for purposes of the PWPCL include “all earnings of an employee, regardless of

 whether determined on time, task, piece, commission or other method of calculation” and “fringe

 benefits or wage supplements,” such as bonuses or “any other amount to be paid pursuant to an

 agreement to the employee . . ..” 43 P.S. § 260.2a. The statute authorizes employees “to whom

 any type of wages is payable” to institute a civil action “to recover unpaid wages.” 43 P.S. §

 209(a) and (b).

        The PWPCL itself does not entitle an employee to any prescribed wage or minimum

 standard of compensation. Numerous state and federal cases have held that a PWPCL claim for

 unpaid wages limits a plaintiff to the terms of the agreement between employer and employee


                                                   5
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 6 of 13 PageID: 717




 concerning compensation. The Supreme Court of Pennsylvania stated, albeit in dicta, as follows:

 “The Wage Payment and Collection Law provides employees a statutory remedy to recover

 wages and other benefits that are contractually due to them.” Oberneder v. Link Computer Corp.,

 696 A.2d 148, 150 (Pa. 1997) (citing Killian v. McColloch, 850 F. Supp. 1239, 1255 (E.D.Pa.

 1994)). The Third Circuit Court of Appeals, applying Pennsylvania law, has consistently

 emphasized that the “WPCL does not create a right to compensation. Rather, it provides a

 statutory remedy when the employer breaches a contractual obligation to pay earned wages. The

 contract between the parties governs in determining whether specific wages are earned.” Weldon

 v. Kraft, Inc., 896 F.2d 793, 801 (3d Cir. 1990) (citations omitted); see also Livi v. Hyatt Hotels

 Corp., 751 F. App’x 208, 212 n.9 (3d Cir. 2018) (“Pennsylvania’s WPCL provides a civil

 remedy for an employee to recover wages to which she is entitled. It does not independently

 establish an entitlement to any particular wages.”); De Asencio v. Tyson Foods, Inc., 342 F.3d

 301, 309 (3d Cir. 2003) (following Weldon in observing that, while the PWPCL provides a

 remedy, entitlement to compensation must, at a minimum, flow from an implied oral contract, in

 the absence of a formal agreement). District courts in the Third Circuit have similarly applied

 contractual bounds to the availability and extent of recovery under the PWPCL. See, e.g. Livi v.

 Hyatt Hotels Corp., 2017 WL 5128173, at *15 (E.D.Pa. Nov. 6, 2017) (granting summary

 judgment to the defendant on the PWPCL claim because the plaintiff, which had argued it was a

 third-party beneficiary, could not demonstrate that it had a contractual entitlement to payment for

 its services), aff’d 751 F. App’x 208 (3d Cir. 2018); McGuckin v. Brandywine Realty Tr., 185 F.

 Supp. 3d 600, 606 (E.D.Pa. 2016) (holding that a claim under the PWPCL requires an employee

 to aver “contractual entitlement to compensation from wages and a failure to pay that

 compensation”); Lehman v. Legg Mason, 532 F.Supp.2d 726, 733 (M.D.Pa. 2007)



                                                  6
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 7 of 13 PageID: 718




 (“Accordingly, a prerequisite for relief under the WPCL is a contract between employee and

 employer that sets forth their agreement on wages to be paid.”). Thus, to state a plausible

 PWPCL claim, a plaintiff employee must allege facts demonstrating that he or she was deprived

 of compensation the employee has earned according to the terms of his or her contract with the

 defendant employer. Bansept v. G & M Automotive, 434 F. Supp. 3d 253, 260 (E.D.Pa. 2020);

 see also Sullivan v. Chartwell Inv. Partners, LP, 873 A.2d 710, 716 (Pa. Super. Ct. 2005) (“To

 present a [PWPCL] wage-payment claim, [the plaintiff] ha[s] to aver that he was contractually

 entitled to compensation from wages and that he was not paid.”).

        Defendants argue that Plaintiffs have failed to set forth a plausible claim under the

 PWPCL for two reasons: (1) the Broker Agreement, the only contract referenced in the Amended

 Complaint, governs the working relationship between Goya and Plaintiffs and is, by its terms,

 not an employment contract that entitles Plaintiffs to wages and (2) even if, for purposes of this

 motion, the Broker Agreement is assumed to constitute the prerequisite employment contract on

 which a PWPCL must be based, the claim nevertheless fails because Plaintiffs have not alleged

 that they have been deprived of any compensation owed to them under the terms of that contract.

        The first argument elides the central dispute of this case: that Plaintiffs were treated as

 employees who essentially earned wages based on their sales performance but were deprived of

 some portion that wage. The premise of the PWPCL claim is that, in spite of the Broker

 Agreement’s labels and terminology, which cast Plaintiffs as independent contractors, Plaintiffs

 in fact acted as employees of Goya and therefore earned wages, in the form of commissions

 based on sales. The PWPCL does not define the term “employee.” However, it does prohibit

 parties from using contractual terms to avoid or negate its protections. The PWPCL provides that

 “[n]o provision of this act shall in any way be contravened or set aside by private agreement.” 43



                                                  7
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 8 of 13 PageID: 719




 P.S. § 260.7. The language of the Broker Agreement is not dispositive in defining the parties’

 employment relationship. Cf. Zaragoza v. BASF Const. Chem., LLC, 2009 WL 260772 at *4

 (E.D.Pa. Feb. 3, 2009) (holding, in the context of a personal injury suit, that “[i]t is well settled

 under Pennsylvania law that parties are not bound by their characterization of the employee-

 employer relationship.”). Thus, Defendants’ contention that the PWPCL claim fails because the

 Broker Agreement expressly disclaims an employer-employee relationship and provides for

 compensation in the form of commissions, not wages, is unavailing.

        Of course, it is not enough for Plaintiffs to make bald assertions that they are, in practice,

 employees of Goya. They must come forward with concrete factual allegations indicating that

 they functioned as employees and were treated as such by Defendants. Pennsylvania courts have

 applied a multi-factor test to determine whether an individual is an employee within the meaning

 of the PWPCL. Razak v. Uber Techs., Inc., 2016 WL 5874822, at *8 (E.D. Pa. Oct. 7, 2016).

 These factors include the following:

                the control of the manner that work is to be done; responsibility for result
                only; terms of agreement between the parties; the nature of the work or
                occupation; the skill required for performance; whether one employed is
                engaged in a distinct occupation or business; which party supplies the
                tools; whether payment is by the time or by the job; whether the work is
                part of the regular business of the employer, and the right to terminate the
                employment at any time.

 Id. (quoting Morin v. Brassington, 871 A.2d 844, 850 (Pa. Super. Ct. 2005)). The “paramount”

 factor, the courts have held, is the “right to control the manner in which the work is

 accomplished.” Id. Applying these factors, the Court finds that the Amended Complaint pleads

 detailed factual allegations that, assumed to be true, more than adequately establish that

 Plaintiffs’ work and business operations were subject to substantial control by Defendants.

 Plaintiffs have made a colorable prima facie demonstration that they are Goya employees.



                                                    8
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 9 of 13 PageID: 720




        Defendants’ second argument, however, merits close examination. As Defendants have

 indicated, PWPCL Section 260.3 merely provides a mechanism to recover wages that are

 contractually due to an employee. Plaintiffs, they argue, fail to state a plausible PWPCL claim

 because they fail to allege that they have not received any compensation to which they are

 entitled by contract. Defendants acknowledge that Plaintiffs’ claim rests on the theory that

 deductions taken from the Plaintiffs’ respective gross sales commissions have unlawfully

 reduced their compensation. Defendants point out that the Broker Agreement is the only contract

 identified in the Amended Complaint and thus sets the bounds of Plaintiffs’ entitlement to

 wages. They emphasize that the Broker Agreement expressly authorizes the complained-of

 conduct, that is, the deductions and withholdings from gross commissions, and only entitles

 Plaintiffs to payment once those adjustments have been made. Thus, they argue, Plaintiffs have

 not and cannot articulate how Defendants’ conduct and the compensation they have provided to

 Plaintiffs violate the Broker Agreement.

        In response, Plaintiffs maintain that their PWPCL claim is properly predicated on the

 theory that the deductions called for by the Broker Agreement violate state Department of Labor

 regulations, promulgated under the PWPCL, and other Pennsylvania labor laws, such as the

 Workers Compensation Act. They explain that Defendants’ motion mischaracterizes this action

 as one in which employees are claiming that amounts promised to them by contract have not

 been paid. Rather, Plaintiffs contend, their PWPCL claim for recovery of wages stems the fact

 that the Broker Agreement imposes terms which unlawfully deduct and withhold compensation

 and thus results in a failure to pay Plaintiffs the full amount of wages they have earned. In sum,

 Plaintiffs argue that Defendants have run afoul of PWPCL § 260.3 by reducing their gross

 commissions in various ways not permitted by the statute’s implementing regulation.



                                                  9
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 10 of 13 PageID: 721




        As authority for their argument that amounts withheld from earnings can sustain a

 PWPCL claim for unpaid wages, Plaintiffs rely primarily on the Superior Court of

 Pennsylvania’s decision in Ressler v. Jones Motor Co. See 487 A.2d 424 (Pa. Super. Ct. 1985).

 In that case, the appellate court reversed an order granting summary judgment to the defendant

 employer on a PWPCL claim for recovery of amounts withheld from employee wages. Id. at

 425. The withholdings were made in accordance with a written earnings plan, to which the

 plaintiff employees had agreed. Id. First, the Ressler court found that the withholdings

 constituted “deductions” and thus were subject to the PWPCL’s restrictions on permissible

 deductions. Id. at 426. Next, the Ressler court went on to evaluate the claim under PWPCL §

 260.3 and its implementing regulation, 34 Pa. Code § 9.1, which “sets forth those deductions

 from wages authorized by law as promulgated by the Department of Labor and Industry.” Id. at

 427. The regulation, the court noted, lists twelve specific wage deductions an employer may

 make and also sets forth a catch-all provision for “other deductions authorized in writing by

 employees as in the Discretion of the Department [of Labor] is proper and in conformity with the

 intent and purpose of the Wage Payment and Collection Law . . ..” Id. at 428 (quoting 34 Pa.

 Code § 9.1(13)). The Ressler court reasoned that in spite of the written agreement by the plaintiff

 employees to be bound by the earnings plan, the subject wage deductions fell into the catch-all

 category and were thus subject to the approval of the Department of Labor. Id. Because there

 was an open question of fact regarding the Department of Labor’s approval of the deductions, the

 court held that summary judgment on the PWPCL claim had been improperly granted. Id.; cf.

 Levy v. Verizon Info. Svcs., Inc., 498 F. Supp. 2d 586, 602 (E.D.N.Y. 2007) (acknowledging,

 based on Ressler, that “[a]ny deduction of earned wages not expressly authorized by law or

 regulation runs afoul of 43 PS § 260.3” but dismissing the PWPCL claim based on unlawful



                                                 10
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 11 of 13 PageID: 722




 deductions because the complaint failed to allege that the wages plaintiffs claimed were owed

 had been “earned” under the terms of the governing agreement).

        Plaintiffs have indeed alleged that Defendants withheld various amounts from their

 respective sales commissions and that these adjustments constituted unauthorized deductions,

 thus depriving Plaintiffs of earned wages. The Court finds that, taken as true, the allegations of

 the Amended Complaint suffice to establish that Defendants violated the PWPCL by reducing

 wages earned by Plaintiffs in contravention of Section 260.3 and its implementing regulation, 34

 Pa. Code § 9.1. The Court recognizes that Defendants have additionally argued that the PWPCL

 claim nevertheless fails because the governing Broker Agreement does not support Plaintiffs’

 position that gross commissions, without the adjustments Plaintiffs complain of, can be

 considered the equivalent of earned wages. Defendants contend that, because the PWPCL only

 entitles an employee to wages earned, per the terms of the Broker Agreement, Plaintiffs do not

 earn any purported wages until after certain amounts are set aside from the gross sales

 commission. The Court finds, however, that issues related to what amounts could be considered

 wages and when such wages could be considered earned raise questions of fact which go beyond

 the scope of this motion.

        Finally, for the sake of completeness, the Court addresses Plaintiffs’ attempt to bolster

 their claim by asserting that the Court can infer from the Amended Complaint that the parties

 entered into an implied employment contract, for services rendered by Plaintiffs to Defendants in

 selling and distributing Goya products in return for wages. Plaintiffs argue that, wholly apart

 from the Broker Agreement, the PWPCL claim for unpaid wages can proceed based on such an

 implied contract. Some courts, including the Third Circuit Court of Appeals, have indeed

 recognized that a PWPCL claim may be viable based on an implied, oral contract between the



                                                  11
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 12 of 13 PageID: 723




 parties, rather than an express, written agreement. De Asencio, 342 F.3d at 309 (holding that

 when “employees do not work under an employment contract or a collective bargaining

 agreement, plaintiffs will have to establish the formation of an implied oral contract between [the

 employer] and its employees” to assert a viable PWPCL claim); see also Braun v. Wal-Mart

 Stores, Inc., 24 A.3d 875, 954 (Pa. Super. Ct. 2011) (“[A]bsent a formal employment contract or

 collective bargaining agreement, an employee raising a WPCL claim would have to establish, at

 a minimum, an implied oral contract between the employee and employer.”). The Court,

 however, need not analyze these cases and their applicability to the case at bar. Neither the

 existence of such an implied contract nor the terms that would potentially entitle Plaintiffs to

 relief are pled in the Amended Complaint.

        For the foregoing reasons, the Court concludes that the Amended Complaint withstands

 the Rule 12(b)(6) motion to dismiss. Under the standard of Iqbal and Twombly, the allegations

 are sufficient to permit Plaintiffs to proceed on their claim to recover wages under the PWPCL.

 The Court, however, makes no determination concerning the merits of the claim. In the

 foregoing analysis, it merely finds that Plaintiffs have pled sufficient factual allegations that

 plausibly state that Plaintiffs are employees of Defendants, that the sales commissions under the

 Broker Agreement constituted Plaintiffs’ wages, and that the wages earned were not paid in full,

 as required by the PWPCL.




                                                   12
Case 2:19-cv-19003-SRC-CLW Document 58 Filed 09/03/20 Page 13 of 13 PageID: 724




        III.    CONCLUSION

        Defendants’ motion to dismiss the Amended Complaint will be denied. An appropriate

 Order will be filed.



                                                      s/ Stanley R. Chesler ______
                                                   STANLEY R. CHESLER, U.S.D.J.

 Dated: September 3, 2020




                                             13
